 Case 1:20-mc-00001-PMS Document 7 Filed 03/04/20 Page 1 of 1 Pageid#: 63




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION


IN RE THE MATTER OF CERTAIN  )
BANK ACCOUNTS, EQUIPMENT AND )                      Case No. 1:20mc00001
REAL PROPERTY                )


                          ORDER TO UNSEAL CASE


      On the motion of the United States, and for good cause shown, it is hereby
ORDERED that this case is unsealed. However, because the previously filed
documents in this case include financial account numbers, all previously filed
documents shall remain under seal until further order of the court. The Government
shall tender copies of the previously filed documents in this case with the financial
account numbers redacted to the Clerk’s Office by no later than March 11, 2020.


                                   ENTERED: March 4, 2020.

                                   /s/   Pamela Meade Sargent
                                   UNITED STATES MAGISTRATE JUDGE
